167 N.J. Super. 563 (1979)
401 A.2d 548
THE PROTESTANT EPISCOPAL CHURCH IN THE DIOCESE OF NEW JERSEY, THE TRUSTEES OF CHURCH PROPERTY OF THE DIOCESE OF NEW JERSEY, AND THE RIGHT REVEREND ALBERT W. VAN DUZER, PLAINTIFFS-RESPONDENTS,
v.
THE REVEREND STANWOOD E. GRAVES, DONALD S. MOORE, CAROLYN B. LORINCZ, GEORGE ROUSSEAU, ALPHEUS OAKES, WILLIAM E. VACTOR, SR., MICHAEL BROWN, JOANNA CHILD, JOHN HOOK, GORDON GRISWOLD, HOWARD OAKLEY, WALTER K. SMITH, CHARLES CURTIS, ARNOLD GARDNER, AND THE RECTOR WARDENS AND VESTRYMEN OF SAINT STEPHEN'S PARISH OF PLAINFIELD, NEW JERSEY, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued April 3, 1979.
Decided April 27, 1979.
Before Judges MATTHEWS, KOLE and MILMED.
Mr. Daniel J. Matyola (Messrs. Wharton, Stewart & Davis, attorneys), and Mr. William B. Ball of the Pennsylvania Bar, admitted pro hac vice (Messrs. Ball & Skelly, attorneys), argued the cause for appellants (Mr. Philip J. Murren, on the brief).
Mr. John Wood Goldsack argued the cause for respondents (Messrs. King, King and Goldsack, attorneys).
PER CURIAM.
We affirm the judgment of the chancery division for the reasons expressed by Judge Ackerman in his opinion which is reported in 161 N.J. Super. 230.
*564 When reduced to its simplest terms, the argument of defendants would have us base our ultimate determination of this case on a finding that they were justified in "leaving" the church as represented by plaintiffs. This we obviously cannot do as is made clear in Watson v. Jones, 80 U.S. (13 Wall.) 679 (1872), and the numerous cases which have followed it, the most important of which are cited in Judge Ackerman's opinion.
Affirmed.